LINTe

REPUULIQUE DU ZAIRE

RTEMENT DES AFFATRES FONCIERES
DIVISION REGIONALE DES
AFFAIRES FONCIERES-MUAN DARA .

Premier feuillet.

D ohbammmememmmmmmmmsmnn _ LIRBU-DIT
> » : .IEU-D 1 ETONTALE.
AP. 1.005 = MBANDAKA. ZONE DE 1 INGENDE
SOUS-REGION DE 1 D ASANKUSU
| runosnes iii
Ê ….  " TMS RP TETE TT
EFE Éd ve ŒELFETLELLEEELELLES
* Con TRAT DE CONCESSION ORDINAIRE N°08/0.0. ##4 pu À] / 21 1 95%
SRE 2 TERME DE WAIL VINGT=UINQ ANS: Fu
OCR RTL LIILILLE PPT TTILILLILILILLILLLLLS
. OO ne commode ss…s Re Pre
1. LA REPUBLIQUE DU ZAIRE, représentée par le Conservateur des Titres
Tmmobiliers de la circonscription foncière de Mbandaka à Mbandaks
agissant en vertu des pouvoirs qui jui sont conférés par l'arrêté
écialement en son article premier portant de

denommée "LA REPUBLIQUE" de pr emi èr

n°2. 4kh/004/0042/87 » SP

pouvoirs ci-après

e Cadre

a ociété par actions à respons
tions ont

2. La 5
ZAIRE" en abrégé "PLZ" constituée dans 1
roise dont les statuts et leurs modifica
7 officiel de la République
inscrite au nouveau

neuf cent quatre=vingt=uns CR
Kinshasa sous 1e numéro 2493, ayant 02 siège #
avenue Lieutenant Colonel Lukusa 5P.8.611-Kinshasas ©

PACE CONCESSIONNATRE ORDINAIRE" de seconde part:

IL a été convenu ce ui suit :
née de seconde part qui :

Cle 1. LA REPUBLIQUE concède au soussig
droit de concession ordina £e de vingt-cinq an$s 1
able commençant à courir 1e à ture et portant 1a P
. du plan cadastral»
nation Commercial, d'une superficie de uar an

put représentées par un jiséré rouge au ©

À à 0008, Lave meme ne
Le présent Contrat ne sera effectif qu'arr
ssionnaire ordinaire d'un montant de #.000 NZ
‘érence et les taxes rénumératoires d'usage"
Le concessionnaire ordinaire a L'obligation de mainteni
elle concèdée une mise en valeur au moins égale à Celle Cor
procès-verbal de Constat dressé 1e 13 a6c.1994, sauf en cas
n en vue d'une reconstruction ou transformation ultérieure.
é à l'obtei

4, Tout Changement de destinatio
e présent émtt at ii tp dE NSN ee

e 5. Pour tout Ce qui ne résulte pas des artieles qui précè
sent Contrat est r sitions de n°800

te ares do

ès paiement P:
‘eprésentant 1

n est subor do nn

égi par les dispo i
: complètar ; FUN

tousse fouiiliets
1 74. ym AT] 21 | V3

Shah isnntténnsmnesisnse
; ICRSSTON ORDINAIRE N°p8/0,0,
EVENE RENE ENONCE ENTE ET LEZ LEE
conditions refrises
si

la violation d'une des
siliation du présent Contest
iinatre ne ati
trésor Lui

_ÿ

or
res

tinexédution ou

Dhtratnera de plein droit le ré

Mprès mine on demeure, le rontessionnair «
toutes sommes porçues par ie

»sntrat . Les

fes obligationss
juises à titre d'indemmité ,---""
D. Pour tout ce qui Concerne l'oxécution du présent
déclarent élire domicile, LE CONCESSIONNAIRE ORDINAIRE, dems 1e
hx de la zone de et à TNGENDE, LA REPUBLIQUE TAIPE, dan Les -

à Conservation des Titres Immobiliers de la Circonseription

à MBANDAKA . =
PS1: 0€ LA

Me. 1
fère de Mbandaka
double expéditions le
POUR LA REPUBLIQUE,

TEUR ps TITRES IMMOBILIERS »

on

Ainsi fait à MBANDAKA, en
: en

—

MEET ORIGINAL

bi LITE Pere tement
Zon

va: DL 7 roi 19

Lil
Echectle

à 1/2 424

Les charges qui grèvent cette ="! LON ser _Cs. sont indiquées d'autre part

en Eabli a ban dela serre mens

ES NE

%es ditres Immobiliers:

Se
